TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-14-00357-CV



                               Ernest Wayne Rials, Appellant

                                               v.

                               Linda Katherine Rials, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
           NO. 18399, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss the appeal. Accordingly, we grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Agreed Motion

Filed: July 16, 2014